ORDER
Following disposition of this appeal, an active judge of the Court requested a poll on whether to rehear the case en banc* A poll having been conducted and there being no majority favoring en banc review, rehearing en banc is hereby DENIED.
Susan L. Carney, Circuit Judge, concurs by opinion in the denial of rehearing en banc.
Dennis Jacobs, Circuit Judge, joined by José A. Cabranes, Reena Raggi, and Christopher F. Droney, Circuit Judges, dissents by opinion from the denial of rehearing en banc.
José A. Cabranes, Circuit Judge, joined by Dennis Jacobs, Reena Raggi, and Christopher F. Droney, Circuit Judges, dissents by opinion from the denial of rehearing en bane.
Reena Raggi, Circuit Judge, joined by Dennis Jacobs, José A. Cabranes, and Christopher F. Droney, Circuit Judges, dissents by opinion from the denial of rehearing en banc.
Christopher F. Droney, Circuit Judge, joined by Dennis Jacobs, José A. Cabranes, and Reena Raggi, Circuit Judges, dissents by opinion from the denial of rehearing en banc.

 The following active judges were recused from participating in the poll: Rosemary S. Pooler, Debra Ann Livingston, and Raymond J. Lohier, Jr.